DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022, has been entered.
 
Claims 1 and 10 are amended.  
Claims 1-18 are pending.

Response to Remarks/Amendments
USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the present claims are subject matter eligible due to similarities with Bascom and Example 42.  In response, the Examiner points out that the claims in Bascom and the claims from Example 42 provide technical solutions to technical problems.  Specifically, Bascom has claims covering subject matter for filtering digital content, and Example 42 provides a formatting solution in databases.  In contrast, the present claims are directed to estimating visitor volume.  The present claims do not provide a technical solution to a technical problem.
The Applicant additionally contends that the claims have been incorrectly interpreted in the Office Action.  See Remarks p. 7.  The Examiner respectfully disagrees.  The claims have been interpreted and analyzed on their explicit recitations.  The proper analysis under MPEP §2100 has been followed to arrive at a conclusion of ineligibility.  
The Applicant conducts the Applicant’s own analysis under step 2A-Prong 1, and appears to concede that the claims do collect information about managing interactions between people.  See Remarks p. 7.  Therefore, the Applicant appears to be conceding that the claims do fall within the category of abstract idea of ‘certain methods of organizing human activity.’  
The Applicant additionally submits that the claims provide a practical application by providing a custom algorithm for deriving insights.  See Remarks p. 7.  In response, the Examiner points out that mathematical relationships, including formulas, are themselves abstract ideas.  See MPEP §2106.04(a).   Moreover, no particular algorithm is recited in the claims.  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  At best, the present claims recite the idea of an algorithm that provides the claimed solution:

analyzing the resulting data set for said automobile location data compared with said discretely bounded geographic location to create human behavioral insights into travel behaviors for said human travelers over said master timeline.

See exemplary independent claim 1.  Note that the claims do not recite the word “algorithm.”  The recited aligning of data is merely a step for mathematical manipulation; not a technological improvement.  For essentially the same reasons, the claims do not provide significantly more than an abstract idea.
The rejection for lack of subject matter eligibility is updated and maintained.
USC §112 Rejections
In light of the Applicant’s amendments, the rejection of the independent claims under 35 USC §112, second paragraph, is withdrawn.  Note, however, the new basis for rejection of claims 2 and 11 for lack of antecedent basis. 
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Margolin and Chidlovskii references, cited in the rejections, below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-18 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 10-18 all directed to one of the four statutory categories of invention, the claims are directed to estimating visitor volume (as evidenced by the preamble of exemplary claim 10), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 10 include: “collecting one or more first data sets;” “collecting one or more second data sets;” “associating the one or more first data sets and the one or more second data sets;” “aligning [a] data set of automobile location data with [ ] commercial transaction data;” “analyzing the resulting data set;” and “providing a report.”  The steps are all steps for managing personal behavior related to the abstract idea of estimating visitor volume that, when considered alone and in combination, are part of the abstract idea of estimating visitor volume.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of estimating visitor volume.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes using data to make a business prediction. 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a system with a server and processor in independent claim 10.  No hardware is recited in independent claim 1.  Generic sensors are recited in dependent claims 5 and 14). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a system with a server and processor in independent claim 10.  No hardware is recited in independent claim 1.  Generic sensors are recited in dependent claims 5 and 14) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the one or more statistical biases" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 includes a similar deficiency.  The claims are indefinite under 35 USC §112, second paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140188568 A1 to Margolin (hereinafter ‘MARGOLIN’) in view of US 20130317884 A1 to Chidlovskii (hereinafter ‘CHIDLOVSKII’).

Claim 1 (Currently Amended) 
MARGOLIN discloses a method for improving estimates of visitor volume to a physical location (see ¶[0023]; a given amount of mobile devices on a public road, mobile devices on sidewalks, and pedestrian traffic activating a door sensor; predict pedestrian traffic to the merchant’s store), comprising: 
collecting one or more first data sets, the one or more first data sets representing commercial transaction data of human travelers (see ¶[0008] and [0023]; a purchase associated with a mobile computing device can be determined).
MARGOLIN does not specifically disclose, but CHIDLOVSKII discloses, including origin information for each of said human travelers (see ¶[0027]; estimate an origin-destination matrix for travelers based on origin information).
MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]).  CHIDLOVSKII discloses estimating an origin-destination matrix based on origin information and discrete choice modeling that is used to develop a traffic demand model.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the traffic demand model based on origin information as taught by CHIDLOVSKII in the system executing the method of MARGOLIN with the motivation to use traffic information to predict customer purchases.
MARGOLIN further discloses collecting one or more second data sets in response to a sensor triggering event, one of said one or more second data sets each representing ingress to and/or egress from one or more discretely bounded geographic areas (see ¶[0023]; pedestrian traffic activating a door sensor; predict pedestrian traffic to the merchant’s store) and one of said one or more second data sets representing automobile location data (see ¶[0023]; a given amount of mobile devices on a public road); 
associating the one or more first data sets and the one or more second data sets by comparing synchronized timestamps recorded with each of the one or more first data sets and one or more second data sets to create a combined data set (see ¶[0024]; locations of user devices are aggregated.  See also ¶[0036]; the traffic estimate can be by volume/time); 
aligning said data set of automobile location data with said commercial transaction data within said combined data set and producing a resulting data set oriented upon a master timeline (see ¶[0023] and [0036]; traffic data can be combined with sales data and correlations/trends can be analyzed.  For example, on a Sunday morning); 
analyzing the resulting data set for said automobile location data compared with said discretely bounded geographic location to create human behavioral insights into travel behaviors for said human travelers over said master timeline (see ¶[0023]-[0027]; predict traffic to the merchant’s store.  Operating characteristics of the merchant location bean be determined.  See also ¶[0036]; on Sunday morning, a supermarket converts a higher percentage than average of traffic on an adjoining road to business); and 
providing a report containing said human behavioral insights to a user to predict future traveler behavior (see ¶[0028] and [0043]-[0044]; the operating characteristic can be communicated via a display.  See also ¶[0020]; a user may use an application, such as a web browser, to view information).

Claim 4 (Original) 
The combination of MARGOLIN and CHIDLOVSKII discloses the method as set forth in Claim 1.
MARGOLIN further discloses  where the one or more second data sets capture real- time vehicle data (see ¶[0002] and [0022]; pedestrians and vehicles monitored by door sensors and cameras, including in-road-overhead, or other traffic sensors).

Claim 5 (Original)
The combination of MARGOLIN and CHIDLOVSKII discloses the method as set forth in Claim 4.
MARGOLIN further discloses  where the real-time vehicle data is captured using a digital device application, and/or a traffic data monitor, and/or a satellite monitor, or where the real-time vehicle data is captured using a combination of any of the digital device application (see abstract; location of mobile computing devices), and/or the traffic data monitor (see ¶[0002] and [0022]; pedestrians and vehicles monitored by door sensors and cameras, including in-road-overhead, or other traffic sensors), and/or the satellite monitor (see ¶[0036]; a GPS).

Claim 10 (Currently Amended) 
MARGOLIN discloses a system for improving estimates of visitor volume to places (see ¶[0023]; a given amount of mobile devices on a public road, mobile devices on sidewalks, and pedestrian traffic activating a door sensor; predict pedestrian traffic to the merchant’s store), comprising:  
a server with a data processor (see ¶[0019]; a server) in communication with one or more digital devices (see again ¶[0019]; a network device can include a desktop computer, a laptop computer, and a tablet); 
collecting one or more first data sets, the one or more first data sets representing commercial transaction data of human travelers (see ¶[0008] and [0023]; a purchase associated with a mobile computing device can be determined).
MARGOLIN does not specifically disclose, but CHIDLOVSKII discloses, including origin information for each of said human travelers (see ¶[0027]; estimate an origin-destination matrix for travelers based on origin information).
MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]).  CHIDLOVSKII discloses estimating an origin-destination matrix based on origin information and discrete choice modeling that is used to develop a traffic demand model.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the traffic demand model based on origin information as taught by CHIDLOVSKII in the system executing the method of MARGOLIN with the motivation to use traffic information to predict customer purchases.
MARGOLIN further discloses said server collecting one or more second data sets in response to a sensor triggering event, one of said one or more second data sets each representing ingress to and/or egress from one or more discretely bounded geographic areas (see ¶[0023]; pedestrian traffic activating a door sensor; predict pedestrian traffic to the merchant’s store)  and one of said one or more second data sets representing automobile location data (see ¶[0023]; a given amount of mobile devices on a public road); 
said server associating the one or more first data sets and the one or more second data sets by comparing synchronized timestamps recorded with each of the first data set and one or more second data sets to create a combined data set (see ¶[0024]; locations of user devices are aggregated.  See also ¶[0036]; the traffic estimate can be by volume/time); 
said server aligning said data set of automobile location data with said commercial transaction data within said combined data set and producing a resulting data set oriented upon a master timeline (see ¶[0023] and [0036]; traffic data can be combined with sales data and correlations/trends can be analyzed.  For example, on a Sunday morning); 
said server analyzing the resulting data set for automobile location compared with said discretely bounded geographic location to create human behavioral insights into travel behaviors for said human travelers over said master timeline (see ¶[0023]-[0027]; predict traffic to the merchant’s store.  Operating characteristics of the merchant location bean be determined.  See also ¶[0036]; on Sunday morning, a supermarket converts a higher percentage than average of traffic on an adjoining road to business); and 
said server providing a report containing said human behavioral insights to a user to predict future traveler behavior (see ¶[0028] and [0043]-[0044]; the operating characteristic can be communicated via a display.  See also ¶[0020]; a user may use an application, such as a web browser, to view information).

Claim 13 (Original) 
The combination of MARGOLIN and CHIDLOVSKII discloses the system as set forth in Claim 10.
MARGOLIN further discloses  where the one or more motor vehicle second data sets capture real-time vehicle data (see ¶[0002] and [0022]; pedestrians and vehicles monitored by door sensors and cameras, including in-road-overhead, or other traffic sensors).

Claim 14 (Original) 
The combination of MARGOLIN and CHIDLOVSKII discloses the system as set forth in Claim 13.
MARGOLIN further discloses  where the real-time vehicle data is captured using a digital device application, and/or a traffic data monitor, and/or a satellite monitor, or where the real-time vehicle data is captured using a combination of any of the digital device application (see abstract; location of mobile computing devices), and/or the traffic data monitor (see ¶[0002] and [0022]; pedestrians and vehicles monitored by door sensors and cameras, including in-road-overhead, or other traffic sensors), and/or the satellite monitor (see ¶[0036]; a GPS).

Claim(s) 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140188568 A1 to MARGOLIN in view of US 20130317884 A1 to CHIDLOVSKII as applied to claim 1 above, and further in view of US 20180033059 A1 to Katsuki et al. (hereinafter ‘KATSUKI’).

Claim 2 (Original) 
The combination of MARGOLIN and CHIDLOVSKII discloses the method as set forth in Claim 1.
The combination of MARGOLIN and CHIDLOVSKII does not specifically disclose, but KATSUKI discloses, where correcting the one or more statistical biases is affected by applying a multiplier (see ¶[0045]-[0047]; add normalization terms to the objective function.
Use a relative price as an input features to reflect the price of a holiday hotel room relative to other holiday hotel room prices).
	MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]).  KATSUKI discloses training an estimation model for price optimization that normalizes an objective function with normalization terms.  It would have been obvious for one of ordinary skill in the art at the time of invention to use normalization terms as taught by KATSUKI in the system executing the method of MARGOLIN with the motivation to predict customer purchases using an objective modeling function.

Claim 3 (Previously Presented) 
The combination of MARGOLIN and CHIDLOVSKII discloses the method as set forth in Claim 1.
The combination of MARGOLIN and CHIDLOVSKII does not specifically disclose, but KATSUKI discloses, where the human behavioral insights reflect prospective human travel behavior regarding a number of lodgers within a hotel associated with said discretely bounded geographic area (see ¶output[0020]-[0021]; predict demand for the item, such as a hotel room, using the estimation model. The output feature may be a measure of demand).
MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]).  KATSUKI discloses training an estimation model for price optimization that predicts demand for an item, where the item is a hotel room.  It would have been obvious for one of ordinary skill in the art to predict demand for a hotel room as taught by KATSUKI using traffic data as taught in the method of MARGOLIN with the motivation to predict customer purchases and/or transactions.

Claim 11 (Original) 
The combination of MARGOLIN and CHIDLOVSKII discloses the system as set forth in Claim 10.
The combination of MARGOLIN and CHIDLOVSKII does not specifically disclose, but KATSUKI discloses, where correcting the one or more statistical biases is affected by applying a multiplier (see ¶[0045]-[0047]; add normalization terms to the objective function.
Use a relative price as an input features to reflect the price of a holiday hotel room relative to other holiday hotel room prices).
	MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]).  KATSUKI discloses training an estimation model for price optimization that normalizes an objective function with normalization terms.  It would have been obvious for one of ordinary skill in the art at the time of invention to use normalization terms as taught by KATSUKI in the system executing the method of MARGOLIN with the motivation to predict customer purchases using an objective modeling function.

Claim 12 (Previously Presented) 
The combination of MARGOLIN and CHIDLOVSKII discloses the system as set forth in Claim 10.
The combination of MARGOLIN and CHIDLOVSKII does not specifically disclose, but KATSUKI discloses, where the human behavioral insights reflect prospective human travel behavior regarding a number of lodgers within a hotel associated with said discretely bounded geographic area (see ¶output[0020]-[0021]; predict demand for the item, such as a hotel room, using the estimation model. The output feature may be a measure of demand).
MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]).  KATSUKI discloses training an estimation model for price optimization that predicts demand for an item, where the item is a hotel room.  It would have been obvious for one of ordinary skill in the art to predict demand for a hotel room as taught by KATSUKI using traffic data as taught in the method of MARGOLIN with the motivation to predict customer purchases and/or transactions.

Claim(s) 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140188568 A1 to MARGOLIN in view of US 20130317884 A1 to CHIDLOVSKII as applied to claim 1 above, and further in view of US 20180033059 A1 to KATSUKI et al. and US 20150278220 A1 to Enstrom et al. (hereinafter ‘ENSTROM’).

Claim 6 (Original)
The combination of MARGOLIN and CHIDLOVSKII discloses the method as set forth in Claim 1.
The combination of MARGOLIN and CHIDLOVSKII does not specifically disclose, but KATSUKI discloses, where the one or more first data sets include at least hotel data for Average Daily Rate (see ¶[0006], [0021], and [0039]-[0040]; average price and the price
of the item). 
MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]).  KATSUKI discloses training an estimation model for price optimization that predicts demand for an item, where the item is a hotel room, based on price.  It would have been obvious for one of ordinary skill in the art to predict demand for a hotel room based on price as taught by KATSUKI using traffic data as taught in the method of MARGOLIN with the motivation to predict customer purchases and/or transactions.
The combination of MARGOLIN, CHIDLOVSKII, and KATSUKI does not specifically disclose, but ENSTROM discloses, and Occupancy (see ¶[0050], [0068] and [0073]; in the case of a hotel room, the measurement of demand may include occupancy information. The rate index includes data and a ratio between the average rate for a product and competitor products).
MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]). KATSUKI discloses training an estimate model for price optimization that includes
demand for items, including hotel rooms (see abstract and ¶[0021]). ENSTROM discloses an online reputation system that include measuring demand for hotels based on occupancy rates and average median rates. It would have been obvious to include the rate information as taught by ENSTROM in the system executing the method of MARGOLIN and KATSUKI with the motivation to measure and predict demand for hotel rooms.

Claim 7 (Original)
The combination of MARGOLIN, CHIDLOVSKII, KATSUKI, and ENSTROM discloses the method as set forth in Claim 6.
MARGOLIN does not explicitly disclose, but ENSTROM discloses, where the hotel data is refreshed and provided on a daily basis (see ¶[0088]; the predicted rate index and reputation impacted rates 448 may be updated or recalculated on an hourly basis, daily basis, weekly basis and so forth).
MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]).  ENSTROM discloses an  online reputation system that include measuring demand for hotels based on occupancy rates and average median rates, where rates may be calculated and updated on a daily basis. It would have been obvious to include the updating of information as taught by ENSTROM in the system executing the method of MARGOLIN with the motivation to measure and predict demand for hotel rooms.

Claim 15 (Previously Presented) 
The combination of MARGOLIN and CHIDLOVSKII discloses the system as set forth in Claim 10.
The combination of MARGOLIN and CHIDLOVSKII does not specifically disclose, but KATSUKI discloses, where the one or more first data sets include at least hotel data for Average Daily Rate (see ¶[0006], [0021], and [0039]-[0040]; average price and the price
of the item). 
MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]).  KATSUKI discloses training an estimation model for price optimization that predicts demand for an item, where the item is a hotel room, based on price.  It would have been obvious for one of ordinary skill in the art to predict demand for a hotel room based on price as taught by KATSUKI using traffic data as taught in the method of MARGOLIN with the motivation to predict customer purchases and/or transactions.
The combination of MARGOLIN, CHIDLOVSKII, and KATSUKI does not specifically disclose, but ENSTROM discloses, and Occupancy (see ¶[0050], [0068] and [0073]; in the case of a hotel room, the measurement of demand may include occupancy information. The rate index includes data and a ratio between the average rate for a product and competitor products).
MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]). KATSUKI discloses training an estimate model for price optimization that includes
demand for items, including hotel rooms (see abstract and ¶[0021]). ENSTROM discloses an online reputation system that include measuring demand for hotels based on occupancy rates and average median rates. It would have been obvious to include the rate information as taught by ENSTROM in the system executing the method of MARGOLIN and KATSUKI with the motivation to measure and predict demand for hotel rooms.

Claim 16 (Previously Presented) 
The combination of MARGOLIN, CHIDLOVSKII, KATSUKI, and ENSTROM discloses the system as set forth in Claim 15.
MARGOLIN does not explicitly disclose, but ENSTROM discloses, where the hotel data is refreshed and provided on a daily basis (see ¶[0088]; the predicted rate index and reputation impacted rates 448 may be updated or recalculated on an hourly basis, daily basis, weekly basis and so forth).
MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]).  ENSTROM discloses an  online reputation system that include measuring demand for hotels based on occupancy rates and average median rates, where rates may be calculated and updated on a daily basis. It would have been obvious to include the updating of information as taught by ENSTROM in the system executing the method of MARGOLIN with the motivation to measure and predict demand for hotel rooms.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140188568 A1 to MARGOLIN in view of US 20130317884 A1 to CHIDLOVSKII as applied to claim 1 above, and further in view of US 20050080702 A1 to Modi (hereinafter ‘MODI’).

Claim 8 (Original)
The combination of MARGOLIN and CHIDLOVSKII discloses the method as set forth in Claim 1.
The combination of MARGOLIN and CHIDLOVSKII does not specifically disclose, but MODI discloses, where the one or more first data sets include the total occupancy of a hotel, the available occupancy of the hotel upon any given date; the hotel's physical address, and the hotel's taxable rate (see ¶[0008]; values of properties within a company’s portfolio may be determined by location and occupancy rate. See also §[0042] and [0045]; accounting records include tax records and tax statements).
MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]).  MODI discloses real property information that includes valuing hotel properties, where information regarding the properties includes location, occupancy rate, and tax records (Examiner Note: Occupancy rate is a measure of demand for a hotel room). It would have been obvious to include the information as taught by MODI in the system executing the method of MARGOLIN with the motivation to determine demand for a hotel room.

Claim 17 (Previously Presented)
The combination of MARGOLIN and CHIDLOVSKII discloses the system as set forth in Claim 10.
The combination of MARGOLIN and CHIDLOVSKII does not specifically disclose, but MODI discloses, where the one or more first data sets include the total occupancy of a hotel, the available occupancy of the hotel upon any given date; the hotel's physical address, and the hotel's taxable rate (see ¶[0008]; values of properties within a company’s portfolio may be determined by location and occupancy rate. See also §[0042] and [0045]; accounting records include tax records and tax statements).
MARGOLIN discloses recommending an operating characteristic of a merchant based on traffic information that is used to predict customer purchases (see ¶[0002]).  MODI discloses real property information that includes valuing hotel properties, where information regarding the properties includes location, occupancy rate, and tax records (Examiner Note: Occupancy rate is a measure of demand for a hotel room). It would have been obvious to include the information as taught by MODI in the system executing the method of MARGOLIN with the motivation to determine demand for a hotel room.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140188568 A1 to MARGOLIN in view of US 20130317884 A1 to CHIDLOVSKII as applied to claim 1 above, and further in view of US 7,328,166 B1 to Geoghegan et al. (hereinafter
‘GEOGHEGAN’)..

Claim 9 (Original) 
The combination of MARGOLIN and CHIDLOVSKII discloses the method as set forth in Claim 1.
The combination of MARGOLIN and CHIDLOVSKII does not explicitly disclose, but GEOGHEGAN discloses, where the report reveals traveler origin markets and associated marketing data (see col 39, In 33-41; ideally, the following historical guest history and profile data for the last two years of hotel operation is available from the preexisting PMS or manual records and this data can be loaded into YMS: 1) market segment (business, transient, leisure); 2) point of origin (address, state, country); 3) negotiated rate (if any); 4) rate(s) actually accepted; and 5) historical spending (other revenue).
MARGOLIN discloses recommending an operating characteristic of a merchant based data that is compared between businesses in the same category (see ¶[0035]).  GEOGHEGAN discloses a global reservations transaction management system that includes providing a guest profile with market segment and point of origin. It would have been obvious to include the profile information as taught by GEOGHEGAN in the system executing the method of KATSUKI with the motivation to provide information on hotel room and guests in the business category of hotels.).

Claim 18 (Previously Presented) 
The combination of MARGOLIN and CHIDLOVSKII discloses the system as set forth in Claim 10.
The combination of MARGOLIN and CHIDLOVSKII does not explicitly disclose, but GEOGHEGAN discloses, where the report reveals traveler origin markets and associated marketing data (see col 39, In 33-41; ideally, the following historical guest history and profile data for the last two years of hotel operation is available from the preexisting PMS or manual records and this data can be loaded into YMS: 1) market segment (business, transient, leisure); 2) point of origin (address, state, country); 3) negotiated rate (if any); 4) rate(s) actually accepted; and 5) historical spending (other revenue).
MARGOLIN discloses recommending an operating characteristic of a merchant based data that is compared between businesses in the same category (see ¶[0035]).  GEOGHEGAN discloses a global reservations transaction management system that includes providing a guest profile with market segment and point of origin. It would have been obvious to include the profile information as taught by GEOGHEGAN in the system executing the method of KATSUKI with the motivation to provide information on hotel room and guests in the business category of hotels.).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624